Citation Nr: 0009206	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1993.

This appeal arose from an August 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) sitting in North Little Rock, 
Arkansas.

The issue of entitlement to service connection for an 
acquired psychiatric disorder will be subject to the attached 
remand.


FINDINGS OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a chronic back disorder which can be related 
to his period of service.

The veteran's claim for service connection for a back 
disorder is not plausible.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

A review of the service medical records indicated that the 
veteran's back was within normal limits at the time of the 
September 1991 entrance examination.  On June 1, 1993, he 
reported to sick call after complaining that he had hurt his 
back while lifting his wife.  He denied any other back 
trauma.  The physical examination noted that his back was 
normal.  There was edema and no masses were present.  Range 
of motion was restricted.  There were no sensory deficits and 
his reflexes were normal.  Neurological findings and strength 
tests were within normal limits.  His complaints of pain were 
limited to the thoracic spine area, between the scapula.  The 
assessment was musculoskeletal strain.  At the time of his 
September 1993 separation examination, he indicated that he 
did not know if he had recurrent pain.  The objective 
evaluation was normal.

VA examined the veteran in July 1998.  He indicated that he 
would sometimes get pain between the shoulder blades.  He 
stated that if he stood too long, he would get low back pain.  
He commented that this pain had developed after he had lifted 
some cluster bombs in service.  His symptoms were 
intermittent, and the examiner commented that they seemed 
minor.  He displayed excellent posture and a normal gait.  He 
was able to do heel, toe and tandem walking, as well as a 
full squat, without limitation or complaints.  The cervical 
spine showed no spasms or tenderness.  Forward flexion was to 
60 degrees; extension was to 60 degrees; lateral flexion was 
to 40 degrees bilaterally; and rotation was to 60 degrees 
bilaterally.  The thoracic spine showed no spasms or 
tenderness.  Forward flexion was to 85 degrees; extension was 
to 20 degrees; lateral flexion was to 35 degrees bilaterally; 
and rotation was to 36 degrees bilaterally.  The lumbar spine 
displayed 98 degrees of forward flexion; 35 degrees of 
extension; lateral flexion of 40 degrees bilaterally; and 44 
degrees of rotation bilaterally.  Deep tendon reflexes were 
2+ and equal and the sensory examination was normal.  X-rays 
were negative.  The diagnosis was normal spine.

The veteran testified at a personal hearing before the 
undersigned member of the Board sitting in North Little Rock, 
Arkansas.  He indicated that he had first hurt his back when 
he had tried to lift his ill wife.  He described developing 
pain between the shoulder blades.  After spending about one 
day on light duty, he returned to his duties in ordinance 
(lifting heavy weapons).  He never sought any other treatment 
in service.  He did seek treatment at the time, and he stated 
that he has had stiffness but no pain ever since.  He 
referred to no post-service treatment, indicating that he had 
relied on over-the-counter medications.  

The objective evidence of record indicates that the veteran 
had sought treatment for back symptoms while in service in 
June 1993; thus, the existence of an injury in service has 
been established.  The question arises as to whether this 
injury resulted in the development of a chronic back 
disability.  In this regard, it is noted that the veteran 
sought no additional treatment in service after the initial 
treatment in June 1993.  Significantly, there is no objective 
evidence of the current existence of a back disorder.  The VA 
examination performed in July 1998 had found that his spine 
was normal and he has denied receiving any post-service 
treatment.  Given this evidence, it cannot be argued that the 
injury noted in service resulted in his development of a 
chronic back disorder.  Rather, the evidence establishes that 
the symptoms he developed following the injury were acute and 
resolved prior to his discharge from service without residual 
disability as his back was found to be normal on examination 
after service in 1998.  While the veteran has asserted that 
he does suffer from a chronic back disability as a result of 
the injury sustained in service, he is not competent, as a 
layperson, to render a medical opinion concerning chronicity.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that a back injury, was 
present in service, but there is no competent evidence 
showing the existence of a present back disorder which could 
be related to his subjective complaints of back stiffness.  
Therefore, it is found that the veteran's claim for service 
connection for a back disability is not plausible, and 
consequently it is not well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The appellant has not informed VA of the existence of any 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a back disability is denied.


REMAND

The veteran has contended that he currently suffers from an 
acquired psychiatric disorder that had its onset in service.  

The service medical records reflect that in 1993 the veteran 
was hospitalized after threatening to kill himself.  Upon 
examination there was a diagnosis of personality disorder.  
It was recommended that he be discharged from the because he 
was judged to be a danger to himself and others when under 
military stress.  The veteran was discharged from service due 
to a personality disorder.

Post service medical records reveal that a Dr. E. W. Tobey 
treated the veteran for psychiatric complaints following his 
release from service.  He also referred to treatment with a 
physician named R. Ultara.  During his March 2000 hearing, 
the appellant testified that the former physician had 
diagnosed bipolar disorder.  While there are some private 
records, it is unclear whether all the pots service treatment 
records are on file. 

As the appellant has informed VA of the existence of specific 
evidence germane to the claim at issue that would complete an 
otherwise incomplete application for compensation.  Since the 
records may be pertinent to the claim it is the Board's 
opinion that the records should be obtained prior to a 
decision on appeal.

Although a VA examination has been conducted, in light of the 
possibility of different opinions as to the exact diagnosis 
of the veteran's disorder, it would appear that another VA 
examination is warranted.  The purpose of such examination 
will be to identify the nature of any psychiatric disorders 
and to determine the etiology of such disorders, and whether 
any personality disorder may have been aggravated in service.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request from the 
veteran a list with the names of all the 
private doctors and health care 
facilities where he has been treated for 
his psychiatric symptoms since his 
discharge from service.  He should also 
be asked to provide the name and address 
of all his employers after service and to 
complete the necessary authorizations for 
release of information to the VA.  The 
Board is particularly interested in 
obtaining all the records or reports from 
Edward W. Tobey, M.D. and Rafael Ultara, 
M.D. that the veteran has alluded which 
would reflect treatment for a bipolar 
disorder.  The RO should obtain all 
medical records from all the sources 
reported by the veteran.  The Board is 
also interested in all health records 
kept by his employers after service 
reflecting examinations and treatment of 
the veteran for psychiatric symptoms, if 
any.  If the RO is unable to obtain 
records of any private treatment 
reported, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should scheduled 
the veteran for a VA psychiatric 
examination in order to determine the 
nature and etiology of his current 
psychiatric disorder.  The psychiatrist 
should be provided with the veteran's 
claims folder and should review the 
veteran's medical history, particularly 
the available service medical records, 
prior to conducting the examination.  The 
examiner should specifically discuss and 
reconcile all the prior diagnoses. The 
examiner must review all the medical data 
on file and should specifically address 
the following questions: (1) the 
approximate date of onset of any 
identified psychiatric disorder; (2) if 
any form of psychosis is now present, the 
examiner should indicate whether any 
symptoms reported by the veteran in 
service or within one year after service 
represented the early manifestations of 
the disease; (3) the degree of 
probability that any existing personality 
disorder was aggravated by the veteran's 
military service; and (4) whether other 
factors during the veteran's military 
service may have played a role in the 
development of, or aggravation of, any 
psychiatric disorder found to be present.  
If the veteran is not currently suffering 
from an acquired psychiatric disorder, 
the examiner must clearly indicate so.  
The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings and should 
include complete rationale for the 
opinions expressed.  In particular, all 
terms used in assessing the veteran's 
disability should be free of ambiguity.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
examination report fails to include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999);  See 
also Stegall v. West,  11 Vet.App. 268 
(1998). 

4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is 
further advised that he has the 
responsibility of assisting the RO in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

5.  Following completion of these 
actions, the RO should review and 
evaluate the claim in light of all the 
evidence of record, with consideration of 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b). If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).

If the decision remains unfavorable as to the issue of 
service connection for a psychiatric disorder, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time in which to respond.  Thereafter, and in accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The purpose 
of this REMAND is to obtain additional relevant information.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 


 



